Citation Nr: 0922717	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to an increased rating for rheumatoid 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.
 
2.  Entitlement to an increased rating for rheumatoid 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.
 
3.  Entitlement to an increased rating for rheumatoid 
arthritis of the feet, evaluated as noncompensable prior to 
October 9, 2008, and as 10 percent disabling thereafter.
 
4.  Entitlement to an increased rating for rheumatoid 
arthritis of the sacroiliac spine, evaluated as 10 percent 
disabling prior to October 9, 2008, and as 40 percent 
disabling thereafter.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
D. J. Drucker, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from March 1954 to January 1956.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco , Tex as .
 
In June 2007, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  In September 2007, the Board 
remanded the Veteran's case to the RO for further evidentiary 
development.
 
In a March 2009 rating decision, the RO awarded a 10 percent 
evaluation for the Veteran's rheumatoid arthritis of his 
feet, and a 40 percent evaluation for his sacroiliac spine 
disability, both effective from October 9, 2008.  The issues 
as characterized on the title page reflect this 
determination.
 
In the September 2007 remand, the Board found that the record 
raised new issues regarding entitlement to service connection 
for rheumatoid arthritis of the neck, shoulders, upper back, 
lower back, hands, and wrists, and referred these matters to 
the RO for appropriate development and adjudication.  
However, it does not appear that the RO has yet considered 
these matters.  Furthermore, in an October 2007 signed 
statement, the Veteran raised a claim for a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), but this matter has also not 
yet been considered by the RO.  Thus, the matters of 
entitlement to service connection for rheumatoid arthritis of 
the neck, shoulders, upper back, lower back, hands, and 
wrists, and entitlement to a TDIU, are all referred to the RO 
for appropriate development and adjudication.
 
The issue of an increased rating for rheumatoid arthritis of 
the sacroiliac spine, evaluated as 10 percent disabling prior 
to October 9, 2008, and 40 percent disabling thereafter is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  The Veteran's rheumatoid arthritis of the left hip is not 
manifested by limitation of thigh flexion to 30 degrees or by 
limitation of abduction with motion lost beyond 10 degrees.
 
2.  The Veteran's rheumatoid arthritis of the right hip is 
not manifested by limitation of thigh flexion to 30 degrees 
or by limitation of abduction with motion lost beyond 10 
degrees.
 
3.  Prior to October 9, 2008, the Veteran's rheumatoid 
arthritis of the feet was not manifested by active rheumatoid 
arthritis, or a compensable limitation of foot motion.
 
4.  Since October 9, 2008, the Veteran's rheumatoid arthritis 
of the bilateral feet is not manifested by a marked 
contraction of plantar fascia with dropped forefoot,  all 
toes hammer toes, very painful callosities, and a marked 
varus deformity; or an increased limitation of motion.
 
 
CONCLUSIONS OF LAW
 
1.  The schedular criteria for a rating in excess of 10 
percent for rheumatoid arthritis of the left hip are not 
met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002, 5252 (2008)
 
2.  The schedular criteria for a rating in excess of 10 
percent for rheumatoid arthritis of the right hip are not 
met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5002, 5252.
 
3.  The schedular criteria for a compensable rating prior to 
October 9, 2008, and in excess of 10 percent thereafter, for 
rheumatoid arthritis of the feet, are not met.  38 U.S.C.A. 
§§ 1115, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 5277, 5276, 
5278, 5280, 5284 (2008)
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act (VCAA)
 
The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in September 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided of notice of the 
specific rating criteria for his bilateral foot and hip 
disabilities in the June 2005 statement of the case, and how 
effective dates are determined in September 2007 
correspondence.  The claim was readjudicated in March 2009.  
Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  He was afforded VA examinations and provided 
the opportunity to present pertinent evidence and testimony 
in support of his claims, that he did during his June 2007 
Board hearing.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 
 
Factual Background
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, VA and private medical 
records and VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The Veteran claims that rheumatoid arthritis of the hips and 
feet warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).
 
In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40. 
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.   Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.   Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).
 
In an October 1966 rating decision, service connection for 
rheumatoid arthritis of the sacroiliac spine and both feet 
was granted, and awarded a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic 
Code 5002, a 20 percent rating is warranted for rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.   Id.  A rating of 40 
percent is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  Id.  
 
In March 2004, the RO received the Veteran's current claim 
for an increased rating for his service-connected rheumatoid 
arthritis of the feet and spine.
 
The December 2004 rating decision on appeal awarded separate 
10 percent ratings for rheumatoid arthritis of the left and 
right hips, and sacroiliac spine, and a noncompensable rating 
for rheumatoid arthritis of the feet.  The March 2009 rating 
decision assigned a 10 percent rating for the feet, effective 
from October 9, 2008.  
 
In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  For example, the Veteran's 
disease of rheumatoid arthritis of the hips (Diagnostic Code 
5002) is presently evaluated as limitation of flexion of the 
thigh (Diagnostic Code 5252).
 
A. Left and Right Hips
 
During his June 2007 Board hearing, the Veteran testified 
that he experienced bilateral hip pain that affected his 
ability to walk, for which he took pain medication prescribed 
by a private practitioner until recently.  VA provided his 
treatment.  He said his hip pain was equal, bilaterally.  The 
Veteran said his hip pain was incapacitating and caused 
flare-up ups several times a year ( Id. at 5-6) but 
physicians told him his hip joints were in good shape and a 
hip replacement was not needed (Id. at 16).    
 
The Veteran's hip disabilities are assigned 10 percent 
ratings under Diagnostic Code 5002-5252. 
 
In general, 38 C.F.R. § 4.71, Plate II (2008) provides a 
standardized description of hip movement, to include showing 
that normal hip flexion is from 0 to 125 degrees, and normal 
hip abduction is from 0 to 45 degrees.
 
Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent rating under Diagnostic Code 
5251.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).
 
Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 
percent disability rating there must be limitation of flexion 
to 30 degrees.  Id.  
 
Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent rating is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2008).  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.   Id.
 
Under Diagnostic Code 5255, malunion of the femur is 
evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2008). 
 There is no clinical evidence of a service connected 
malunion of the either femur such as to warrant any rating 
under this diagnostic code. 
 
Upon review of the probative medical evidence of record, the 
Board is of the opinion that ratings in excess of 10 percent 
for the left and right hip disabilities are not warranted.  
This is so because there is no objective evidence of a 
limitation of thigh flexion to 30 degrees, or a limitation of 
abduction with motion lost beyond 10 degrees.
 
Notably, the November 2004 VA examiner reported the Veteran's 
complaints of pain and stiffness in both hips with fatigue 
and difficulty ambulating.  Walking in excess of 50 feet 
caused flare-ups of pain.  Range of motion of the bilateral 
hips was flexion from 0 to 100 degrees; extension from 0 to 
20 degrees; abduction from 0 to 30 degrees; and adduction 
from 0 to 20 degrees.  External rotation was painful at 40 
degrees and internal rotation was painful at 20 degrees.  
There was additional limitation of pain with repetitive use.  
The hips were painful in the posterior and anterior regions.  
 
An April 2005 VA outpatient record indicates that results of 
a bone density report included osteopenia and it was noted 
that the femoral neck was within range of osteopenia
 
In October 2008, the VA examiner said that the Veteran, who 
was 71 years old, had bilateral hip pain and stiffness, 
particularly in the morning hours with generalized chronic 
fatigue and diminished endurance for which he took aspirin as 
needed.  The Veteran's flare ups of bilateral hip pain 
occurred with 15 to 20 minutes of continued standing and 
walking in excess of 200 yards.  He did not use any assistive 
device and had no surgical procedures on his hips.  He was 
able to perform activities of daily living, but at a slow 
pace.  
 
Objectively, there was tenderness in the posterior, lateral, 
and anterior aspects of the hips.  Range of hip motion was 
flexion from 0 to 95 degrees; adduction, extension, and 
internal rotation were from 0 to 20 degrees; abduction and 
external rotation were from 0 to 30 degrees, with end range 
pain in all directions.  There were additional imitations 
with repetitive use but no change in range of motion and 
there was no incoordination.  There was no edema of the 
hips.  The Veteran needed contact assistance when he 
performed range of motion and there was guarding of the 
movement, bilaterally.  His gait was guarded and antalgic.  
It was noted that results of x-rays taken in October 2007 
were normal.  The diagnosis was bilateral hip strain; results 
of current x-rays were unchanged and no rheumatoid arthritis 
was found.   
 
Neither the 2004 or 2008 VA examination findings reflect 
objective findings of limitation of thigh flexion to 30 
degrees or limitation of abduction with motion lost beyond 10 
degrees, such as to warrant a 20 percent rating under 
Diagnostic Codes 5252 or 5253.  The October 2008 VA 
examination showed flexion to 95 degrees, and abduction to 30 
degrees.  The November 2004 VA examination revealed normal 
hip motion.
 
The VA outpatient records, dated from 2004 to 2008, and the 
private records from Dr. Christopher Parker, dated during 
2005, include the Veteran's complaints of joint pain and 
stiffness treated with prescribed medication and, more 
recently, over the counter medication.  In fact the 2007 
records indicate that the Veteran told VA physicians that 
over the counter medication helped his pain.  The records are 
not, otherwise, reflective of treatment for the left and 
right hip disabilities.
 
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The effects of pain reasonably 
shown to be due to the Veteran's service-connected left and 
right hip disabilities are contemplated in the currently 
assigned 10 percent ratings.  There is no indication that 
pain, due to disability of the left and right hips, caused 
functional loss greater than that contemplated by the 
currently assigned 10 percent evaluations.  38 C.F.R. §§ 
4.40, 4.45; DeLuca.  A separate evaluation for pain is not 
for assignment. Spurgeon.
 
As such, the preponderance of the objective evidence of 
record is against ratings in excess of 10 percent for the 
Veteran's rheumatoid arthritis of the left and right hip 
disabilities.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).
 
B. Bilateral Feet
 
During his recent Board hearing, the Veteran reported having 
numb and painful feet.    
 
The Veteran's rheumatoid arthritis of the feet was evaluated 
as noncompensable prior to October 9, 2008.  Since then it 
has been evaluated as 10 percent disabling thereafter, under 
Diagnostic Code 5002-5277.  Significantly, the appellant is 
not service connected for weak foot, i.e., Diagnostic Code 
5277.  Hence, use of that Code is questionable.  Nor is he 
service connected for pes planus (flat feet) (Diagnostic Code 
5276),  hallux valgus (Diagnostic Code 5280), or hammertoes 
(Diagnostic Code 5288).   Hence, use of those Codes would be 
inappropriate.  Rather, because the grant of service 
connection is limited to rheumatoid arthritis, and because 
there is no evidence that the Veteran's rheumatoid arthritis 
is an active disease, under Diagnostic Code 5002, the Board 
must look to evidence of a limitation of motion of the feet 
that is confirmed by evidence of swelling, muscle spasm, or 
satisfactory evidence of painful  motion.
 
Turning then to the evidence the Board observes that at no 
time during the appellate term have the appellant's feet been 
manifested by a limitation of motion that is confirmed by 
evidence of swelling, muscle spasm, or satisfactory evidence 
of painful  motion.  Indeed, while the Veteran reported 
painful feet that intermittently swelled, at a November 2004 
VA examination the feet specifically demonstrated a normal 
range of motion.  While other VA outpatient records show care 
for hammertoes, and hallux valgus, as noted above, these 
disorders are not service connected .  
 
Of interest are the October 2008 VA examination findings.  At 
that study the Veteran complained of bilateral foot pain with 
stiffness with intermittent swelling and generalized 
fatigue.  Rest relieved the pain while standing and walking 
aggravated it.  He took aspirin as needed for pain that 
provided some relief.  He had flare-ups with continued 
standing in excess of 15-20 minutes and ambulation in excess 
of 200 yards.  He denied having incapacitating episodes.  The 
Veteran was unemployed but he did not assert that he was 
unemployed because of this disorder.  He denied a history of 
hospitalization or surgery for his feet.  His functional 
limitations were on standing and walking.
 
Objectively, a bilateral feet pes cavus deformity was noted.  
There was no evidence of flat feet or hallux valgus.  There 
was slight soft tissue swelling over the dorsal feet, 
bilaterally, with tenderness in the metatarsophalangeal areas 
and at the junction of the mid foot and hindfoot, 
bilaterally.  The Veteran's gait was guarded and antalgic.  
More weight bearing on the right side was noticed during his 
gait cycle.  There were no skin changes noted.  Active 
metatarsophalangeal joint motion was possible but minimal.  
Flexion was not possible but extension was to 0 degrees with 
pain, bilaterally, and without additional limitations with 
repetitions.  There was no change in range of motion.  It was 
noted that March 2005 x-rays revealed left foot changes that 
may represent posttraumatic or rheumatoid arthritis, and also 
hallux valgus and subluxation of the second, third, and 
fourth metatarsophalangeal joints bilateral feet.  The 
pertinent diagnosis was bilateral feet rheumatoid arthritis 
with subluxation of the second, third, and fourth MTP joints 
resulting in pes cavus deformities.  Still, even assuming 
arguendo that the Veteran should be service connected for pes 
cavus, under 38 C.F.R. 4.71a, Diagnostic Code 5278, a 30 
percent evaluation for unilateral pes cavus requires evidence 
of a marked contraction of plantar fascia with dropped 
forefoot,  all toes hammer toes, very painful callosities, 
and a marked varus deformity.  These signs have not been 
shown either on one foot or both at any time during the 
appellate term.   Moreover, there has continued to be no 
evidence of a limitation of foot motion that is confirmed by 
evidence of swelling, muscle spasm, or satisfactory evidence 
of painful  motion.
 
With regard to establishing increased benefits due to a loss 
of function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant. 38 C.F.R. § 4.40.  The 
effects of pain reasonably shown to be due to the Veteran's 
service-connected foot disability are contemplated in the 
currently assigned a noncompensable rating prior to October 
9, 2008 and a 10 percent rating thereafter.  There is no 
objective indication that pain, due to disability of the 
feet, caused functional loss greater than that contemplated 
by the currently assigned noncompensable rating prior to 
October 9, 2008 and 10 percent evaluation thereafter.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain 
is not for assignment.  Spurgeon.
 
As such, the preponderance of the objective evidence of 
record is against a compensable rating prior to October 9, 
2008, and in excess of 10 percent thereafter, for the 
veteran's rheumatoid arthritis of the feet disability.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).
 
C. Both Disabilities
 
There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
Veteran was hospitalized for either rheumatoid arthritis of 
the hips or feet, and there is no objective evidence 
revealing that either disorder caused a marked interference 
with employment beyond that already contemplated by the 
schedular rating criteria. 
 
Consequently, there is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability. Thus, the schedular ratings assigned adequately 
address, as far as can practicably be determined, the average 
impairment of earning capacity due to the Veteran's service-
connected rheumatoid arthritis of the hips and feet 
disorders.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired). Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis of the left hip is denied.
 
Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis of the right hip is denied.
 
Entitlement to a compensable rating prior to October 9, 2008, 
and a rating in excess of 10 percent thereafter, for 
rheumatoid arthritis of the feet, is denied.
 
 
REMAND
 
Service connection is in effect for rheumatoid arthritis of 
the sacroiliac spine.  In November 2004, a VA examiner noted 
the Veteran's complaints of sacroiliac pain, stiffness, and 
fatigue, with pain in the sacroiliac notches and tenderness 
to palpation.  The examiner said that no range of motion 
could be given for this area.  
 
In December 2004, the RO awarded a 10 percent evaluation for 
the Veteran's spine disability under Diagnostic Code 5236, 
applying the criteria for rating spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code 5236 (2008).  In March 
2009, a 40 percent rating was assigned, effective from 
October 9, 2008.
 
Under the General Rating Formula for Diseases and Injures of 
the Spine, a 40 percent rating is warranted for spinal 
disability if the medical evidence shows unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008). 
 
Ankylosis, whether favorable or unfavorable, involves 
fixation of the spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. A-pp. 259 (1992).
 
Here, pertinent medical records show findings of ankylosis 
but, it is unclear to the Board if these findings are 
attributable to the Veteran's service-connected rheumatoid 
arthritis, or to a non-service-connected degenerative 
arthritic process.  In fact, it is unclear if the Veteran 
still even has rheumatoid arthritis.
 
Specifically, May 2005 private medical records from 
Christopher Parker, D.O., a rheumatologist, indicate that the 
Veteran had likely generalized osteoarthritis without 
adequate symptom control.  Range of motion studies were not 
provided in this record.  According to a x-ray report of the 
Veteran's spine taken that day, his sacroiliac joints showed 
skip areas of sclerosis and possibly areas of minimal 
fusion.  Moderately extensive atherosclerotic changes in the 
iliac vessels obscured some detail in evaluating the 
sacroiliac joints.  The radiologist suspected some minimal 
sclerotic change in both sacroiliac joints that brought up 
the possibility of involvement of the sacroiliac joints by 
one of the rheumatoid variants of which psoriasis would be a 
possibility.  Results of x-rays of the lumbar spine showed 
some ankylosis laterally at the T12-L1 level and the L2-3 
level.  The impression was degenerative ankylosis in the 
lumbar spine.
 
In a later-dated May 2005 record, Dr. Parker said that the 
Veteran had psoriatic arthritis, manifested by psoriasis, not 
rheumatoid arthritis, radiographically confirmed 
sacroillitis, and concomitant osteoarthritis.
 
Although, when examined by VA in October 2008, the Veteran 
was noted to have kyphosis of the spine with a slight right 
lateral ship with his gait.  The diagnosis was lumbosacral 
strain, moderately severe to severe.  Results of x-rays taken 
in October 2007 were reported to show mild bone spurring of 
the thoracolumbar area and partial obliteration of the 
sacroiliac joints.  Results of x-rays taken at the time of 
the 2008 VA examination were reported to show T1 spurring, 
and bilateral sclerosis of the sacroiliac joints due to 
ankylosis or degenerative disc disease.
 
Thus, the Board is of the opinion that the Veteran should be 
afforded a new VA examination to clarify whether he has 
ankylosis due to his service connected rheumatoid arthritis, 
or due to a non-service-connected degenerative process.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from November 
2008 to the present, and any additional 
private records identified by him.  If 
any records are unavailable, the 
Veteran and his representative should 
be so advised in writing.
 
2.  The Veteran should be scheduled for 
VA examination by an orthopedist to 
determine the current severity and all 
manifestations of the service-connected 
rheumatoid arthritis of the sacroiliac 
spine.  All indicated tests and studies 
should be performed and all 
manifestations of current disability 
should be described in detail, 
including all orthopedic residuals 
found to result from this disability.
 
a. The orthopedist should indicate 
if the Veteran has rheumatoid 
arthritis, or some other form of 
arthritis.  If another form of 
arthritis is diagnosed, e.g., 
psoriatic or degenerative 
arthritis, the examiner must opine 
whether it is at least as likely 
as not that the disorder began 
inservice, or whether the disorder 
is caused or aggravated by 
rheumatoid arthritis.  A complete 
rationale must be provided for any 
opinion provided.  
 
b. The orthopedist must address 
the degree of incapacitation due 
to sacroiliac pathology, detail 
ranges of motion, and any 
neurological findings, and 
otherwise describe all pertinent 
findings and symptoms, including 
whether there is evidence of 
favorable or unfavorable ankylosis 
of the entire thoracolumbar spine.
 
c. The orthopedist is to clarify 
whether the Veteran has ankylosis 
due to rheumatoid arthritis.  In 
rendering an opinion, the examiner 
is to reconcile the findings 
reported by Charles L. Mott, M.D., 
in the May 20, 2005 private 
radiology record and diagnosing 
some degenerative ankylosis at the 
T12-L1 level and the L2-3 level 
particularly on the right, and by 
the VA examiner in October 2008, 
to the effect that current x-rays 
showed T-1 spurring with bilateral 
sclerosis of the sacroiliac 
joints, due to ankylosis or 
degenerative joint disease.
 
3.  The Veteran should be advised in 
writing that it is his responsibility 
to report for any ordered VA 
examination, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for 
a VA examination without good cause 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable 
 
4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims of 
entitlement to a rating in excess of 10 
percent, prior to October 9, 2008, and 
in excess of 40 percent thereafter, for 
rheumatoid arthritis of the sacroiliac 
spine.  If any benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case. 
 The supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


